DETAILED ACTION
This Office Action is in response to Amendment filed August 24, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: on line 12, “the” should be inserted between “that” and “semiconductor epitaxial structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what the claimed invention is, because (a) after deleting some limitations from original claim 1, the limitations recited on lines 9-17 of the amended claim 1 is merely directed to a definition of the formula Y that has nothing to do with the structure of the claimed semiconductor epitaxial structure, (b) for example, Tripathy et al. (“AlGaN/GaN two-dimensional-electron gas heterostructures on 200 mm diameter Si(111),” APPLIED PHYSICS LETTERS 101 (2012) 082110) employed below for the prior art rejection discloses all of the claim limitations recited on lines 1-8, and thus should read on the amended claim 1 with the limitation recited on lines 9-17 probably directed to a thought process or considered factor for other similar or substantially identical semiconductor epitaxial structures that has nothing to do with the semiconductor epitaxial structure disclosed by Tripathy et al. since when there is one semiconductor epitaxial structure, which Applicants claim, there is only one value of Y, only one value of X1, only one value of X2 and only one value of X3, and thus one would not be able to know whether there is any formula such as the claimed Y = X3/X2, (c) therefore, it is not clear whether the limitations recited on lines 9-17 have any meanings toward the structure or configuration of the claimed semiconductor epitaxial structure, (d) if the limitations recited on lines 9-17 have any meanings and thus have a patentable weight, basically the claimed invention of claim 1 would be determined by whether or not one of ordinary skill in the art thought about the formula Y = X3/X2 when the semiconductor epitaxial structure such as that disclosed by Tripathy et al. was formed, and (e) in this case, the amended claim 1 may fail to comply with the 35 USC 101 requirement since the patentability of the amended claim 1 would hinge on the thought process or an abstract idea of the formula Y = X3/X2 for nonexistent semiconductor epitaxial structures even if the semiconductor epitaxial structure satisfies all of the claimed structural limitations.
(2) Also regarding claim 1, it is not clear whether the claimed semiconductor epitaxial structure comprises the nucleation layer recited on line 13, because (a) the formula Y recited on line 11 can be met with and without the nucleation layer, and (b) however, a value of “a bowing of the semiconductor epitaxial structure” recited on lines 7-8 would be different with and without the nucleation layer, but Applicants appear to claim that the nucleation layer is optional, and the claimed bowing of the semiconductor epitaxial structure would remain the same with or without the nucleation layer, which does not reflect reality.
(3) Regarding claims 1 and 2, it is not clear whether “the semiconductor epitaxial structure” recited on lines 7-8 of claim 1 consists of the claimed substrate, nucleation layer, buffer layer, semiconductor layer, barrier layer and cap layer, because (a) the claimed “bowing of the semiconductor epitaxial structure” recited on lines 7-8 of claim 1 would inherently depend on what is included in the “semiconductor epitaxial structure”, and (b) if, for example, additional layers such as a contact layer, an additional barrier layer, additional cap layer, an electron blocking layer, another nucleation layer, another buffer layer, etc. are included in the “semiconductor epitaxial structure”, the claimed “bowing of the semiconductor epitaxial structure” recited on lines 7-8 of claim 1 would have a different value, and the claimed maximum or minimum value recited in claim 2 should be represented by a different formula than claimed.
(4) Further regarding claim 1, it is not clear whether there is any distinction between the nucleation layer recited on lines 12-13, the buffer layer recited on line 4, and the semiconductor layer recited on line 5, because (a) the formula recited on lines 9-17 depends on the thicknesses of the nucleation layer, the buffer layer and the semiconductor layer, (b) however, Applicants do not specifically claim what the nucleation layer, buffer layer and semiconductor each refers to, what they are made of, and whether they are distinct from each other, (c) for example, the terms “a nucleation layer” and “a buffer layer” have been commonly used interchangeable terms in semiconductor industry, and therefore, a nucleation layer can be labeled as a buffer layer, and vice versa, in which case, a single semiconductor epitaxial structure may or may not meet the claim limitations, depending on how individual layers are labeled, (d) for another example, when there are three or more layers between the substrate and the semiconductor layer, there would be following situations: (i) the bottommost layer may be labeled as the nucleation layer and the second bottommost layer may be labeled as the buffer layer, (ii) the bottommost layer may be labeled as the nucleation layer and the third bottommost layer may be labeled as the buffer layer, (iii) the second bottommost layer may be labeled as the nucleation layer and the third bottommost layer may be labeled as the buffer layer, and so on, and therefore, when there are three or more layers between the substrate and the semiconductor layer, claim 1 would be indefinite since one of ordinary skill in the art cannot determine which layer should correspond to the claimed nucleation layer and which layer should correspond to the claimed buffer layer, and (e) furthermore, a semiconductor material can be interpreted to have the claimed buffer layer as the bottom portion of the semiconductor material, and the claimed semiconductor layer as the top portion of the semiconductor material since Applicants do not specifically claim whether there is any distinction between the buffer layer and the semiconductor layer in the first place, in which case, even for a single semiconductor epitaxial structure, the formula recited on lines 9-17 may or may not be met depending on how to label portions of the semiconductor material as the buffer layer and the semiconductor layer.
(5) Still further regarding claim 1, it is not clear whether the limitation “a bowing of the semiconductor epitaxial structure” recited on lines 7-8 really is “a bowing of the semiconductor epitaxial structure” that comprises the substrate, nucleation layer, buffer layer, semiconductor layer, barrier layer and cap layer, because (a) the formula recited on lines 9-17 depends on only three layers of the nucleation layer, buffer layer and semiconductor layer, (b) in this case, Applicants may have implied that, however thin or thick the substrate, barrier layer and cap layer may be, whatever material composition they may have, and however large their diameter may be, the claimed “bowing of the semiconductor epitaxial structure” would remain the same when the thicknesses of the nucleation layer, buffer layer and semiconductor layer are the same according to the formula recited on lines 9-17, and (c) however, this implication of claim 1 does not appear to reflect reality where the substrate, barrier layer and cap layer are very thick and/or apply very large tensile or compressive stress to the underlying or overlying layer stack structure.
(6) Still further regarding claim 1, it is not clear whether the claimed nucleation layer, buffer layer and semiconductor layer are responsible for “a bowing of the semiconductor epitaxial structure” recited on lines 7-8, because (a) the epitaxial growth and cooling conditions should be at least partially responsible for “a bowing of the semiconductor epitaxial structure”, and (b) however, Applicants claim “a bowing of the semiconductor structure” in terms of the thicknesses of the nucleation layer, buffer layer and semiconductor layer without any regard to the material composition of the nucleation layer, buffer layer and semiconductor layer, and their growth conditions and cooling condition of the completed semiconductor epitaxial structure.
(7) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the material composition of the nucleation layer, buffer layer and semiconductor layer, and the radius/diameter of the substrate, because while Applicants claim “a bowing of the semiconductor epitaxial structure” recited on lines 7-8 in terms of the thickness of the nucleation layer, buffer layer and semiconductor layer as recited on lines 9-17, the “bowing of the semiconductor epitaxial structure” should also depend on other parameters including the material composition of the nucleation layer, buffer layer and semiconductor layer, and the radius/diameter of the substrate since different materials would apply different types and magnitudes of stress, thus  behaving differently when they are epitaxially grown and cooled, and a larger substrate would result in a larger bowing of the semiconductor epitaxial structure.
(8) Also regarding claims 1 and 2, it is not clear how “a maximum value of the ratio of the thickness to the thickness of the buffer layer” recited on lines 2-3 of claim 2, and “a minimum value of the ratio of the thickness of the semiconductor layer to the thickness of the buffer layer” recited on lines 5-6 of claim 2 can be represented by the formula recited on line 11 of claim 1, because (a) when the formula corresponds to the maximum value, “the ratio of the thickness of the semiconductor layer to the thickness of the buffer layer” can be any value all the way down to (nearly) zero since there is no minimum value claimed in this case, and (b) when the formula corresponds to the minimum value, “the ratio of the thickness of the semiconductor layer to the thickness of the buffer layer” can be any value such as an arbitrarily large value all the way to infinity.
(9) Further regarding claims 1 and 2, it is not clear whether the formula Y recited on line 11 of claim 1 is a correct one, because (a) Applicants simply claim numerical values of a, b and c in claim 2, (b) however, in this case, Y and “aX1-bX2+cX3” have different units, and they cannot be equal to each other, since Y is a ratio and thus is a numerical value without any unit, while aX1-bX2+cX3 has a unit of “nm”, and (c) therefore, when one of ordinary skill in the art does the dimensional analysis on the claimed formula, the formula recited on line 11 of claim 1 does not make sense mathematically.
(10) Still further regarding claim 1, it is not clear what values of a, b and c recited on line 15 can be, and how they are selected, because Applicants do not specifically claim what the values of a, b and c are.
Claims 2 and 3 depend on claim 1, and claim 3 depends on claim 2, and therefore, claims 2 and 3 are also indefinite.
(11) Regarding claim 2, it is not clear what “a maximum value of the ratio of the thickness of the semiconductor layer to the thickness of the buffer layer” recited on lines 2-3 and “a minimum value of a ratio of the thickness of the semiconductor layer to the thickness of the buffer layer” recited on lines 5-6 refer to, because (a) once a semiconductor epitaxial structure is formed, the “ratio of the thickness of the semiconductor layer to the thickness of the buffer layer” is set, and cannot be altered, and (b) in addition, it is not clear how “a maximum value” and “a minimum value” are respectively defined by the single formula.
Claim 3 depends on claim 2, and therefore, claim 3 is also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tripathy et al. (“AlGaN/GaN two-dimensional-electron gas heterostructures on 200 mm diameter Si(111),” APPLIED PHYSICS LETTERS 101 (2012) 082110)
Regarding claims 1-3, Tripathy et al. disclose a semiconductor epitaxial structure (Figs. 1(c) and 1(d)), comprising: a substrate (Si(111)); a buffer layer (AlGaN Buffers or 1.03 µm thick GaN) disposed on the substrate, because (a) Applicants do not specifically claim what the buffer layer is formed of and what it does, and (b) therefore, both the AlGaN Buffers and the 1.03 µm thick GaN layer can function as a buffer layer; a semiconductor layer (1.03 µm thick GaN or 1.47 µm thick GaN) disposed on the buffer layer; a barrier layer (0.8 nm thick AlN or 18 nm AlGaN in Fig. 1(d)) disposed on the semiconductor layer; and a cap layer (GaN cap in Fig. 1(d)) disposed on the barrier layer, wherein a bowing of the semiconductor epitaxial structure is less than or equal to +/-30 µm (significantly reduced wafer bowing < 20 µm in first full paragraph on left hand side column of page 082110-2), and a ratio of a thickness of the semiconductor layer to a thickness of the buffer layer is obtained by a formula of:
Y=aX1-bX2+cX3, X1≥0 nm, X2≥750 nm, X3≥515 nm,
wherein X1>0 means that semiconductor epitaxial structure comprises a nucleation layer disposed between the substrate and the buffer layer and X1 is a thickness of the nucleation layer (thickness of bottommost AlN, which is ~ 140 nm as disclosed in first full paragraph on left hand side column of page 082110-2 or bottom portion of bottommost AlN such as bottommost AlN bilayer of bottommost AlN in Fig. 1(c)), because (a) a portion of a nucleation layer can also function as a nucleation layer, and (b) Applicants do not specifically claim whether the nucleation layer is in physical contact with the substrate and the buffer layer, X2 is the thickness of the buffer layer (921 nm or 1.03 µm), X3 is the thickness of the semiconductor layer (1.03 µm or 1.47 µm), a, b and c are constants and not 0 respectively, and a value of Y is the ratio of the thickness of the semiconductor layer to the thickness of the buffer layer (X3/X2), because (a) the formula of Y and the thicknesses of X1, X2 and X3 are mere numerical values, (b) in the case of Tripathy et al., when, for example, X1 = 140 nm, X2 = 921 nm and X3 = 1.03 µm, the formula above is
Y = X3/X2 = 1.03 µm/921 nm = a(140 nm) – b(921 nm) + c(1.03 µm),
where arbitrary non-zero values of a, b and c can be assigned to meet the equation without Applicants’ providing any guidance on how the values of a, b and c are selected (claim 1), a maximum value of the ratio of the thickness of the semiconductor layer (1.03 µm thick GaN or 1.47 µm thick GaN) to the thickness of the buffer layer (AlGaN Buffers or 1.03 µm thick GaN) is obtainable by the formula when a is 0.098167, b is 0.008583 and c is 0.005652, which is indefinite as discussed above under 35 USC 112(b) rejections, and a minimum value of the ratio of the thickness of the semiconductor layer to the thickness of the buffer layer is obtainable by the formula when a is 0.09546, b is - 0.003735 and c is -0.012168, which is also indefinite as discussed above under 35 USC 112(b) rejections, wherein the thickness of the nucleation layer (bottommost AlN bilayer of bottommost AlN) is between 0 nm and 36 nm, because a lattice constant of AlN along an a axis is 0.31117 nm, and a lattice constant of AlN along a c axis is 0.49788 nm, the thickness of the buffer layer (921 nm or 1.03 µm) is between 750 nm and 1755 nm, and the thickness of the semiconductor layer (1.03 µm or 1.47 µm) is between 515 nm and 1491 nm, because Tripathy et al. meet claim limitation of claim 3 as discussed below (claim 2), wherein the maximum value is between 0.89 and 1.99, and the minimum value is between 0.29 and 0.56, because (a) as discussed above under 35 USC 112(b) rejections, it is not clear how the maximum and minimum value are defined, and (b) Y = X3/X2 = 1.03 µm/921 nm = 1.12, which is between the maximum value of between 0.89 and 1.99, and the minimum value of between 0.29 and 0.56 or
a minimum value of 0.29 ~ 0.56 < Y = X3/X2 = 1.12 < a maximum value of 0.89 ~ 1.99 (claim 3).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that the main issues with the claimed invention is the discrepancy between the semiconductor epitaxial structure that Applicants claim and a method of forming a plurality of semiconductor epitaxial structures that Applicants may have intended.  In other words, when one forms a semiconductor epitaxial structure, there is only one substrate, only one nucleation layer having only one thickness X1, only one buffer layer having only one thickness X2, only one semiconductor layer having only one thickness X2, only one barrier layer and only one cap layer; in this case, the claimed ratio of Y = X3/X2 is only one value rather than the claimed formula; when there is one semiconductor epitaxial structure, one would not be able to know whether or not there is any formula Y = X3/X2.  It appears that what Applicants’ inventive concept is directed to forming a plurality of semiconductor epitaxial structures satisfying the formula of Y = X3/X2 for a plurality of thicknesses of X2 and X3, rendering claim 1 indefinite, because while Applicants claim a single semiconductor epitaxial structure in the preamble, the claim body recites on how to form a plurality of semiconductor epitaxial structures involving the formula Y = X3/X2.
The Examiner notes that one of ordinary skill in the art fully recognizes that a semiconductor layer different from another semiconductor layer in terms of a material composition and a thickness would affect a bowing of a semiconductor epitaxial structure, see for example, Figs. 2-4 of Sakai et al. (“Reduction of the bowing in MOVPE AlGaN/GaN HEMT structures by using an interlayer insertion method,” Physica Status Solidi (c) 7 (2003) pp. 2412-2415), and see also for example, Table 1 of Sakai et al. (“Effect of Various Interlayers on Epiwafer Bowing in AlGaN/GaN High-Electron-Mobility Transistor Structures,” Japanese Journal of Applied Physics 43 (2004) pp. 8019-8023).  Therefore, it is clear that claim 1 not reciting the material compositions of any of the claimed component layers as well as how the claimed component layers are arranged and how many actual component layers are not claimed renders claim 1 indefinite for not claiming an essential feature to the practice of the claimed invention as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 11,183,563)
Machuca et al. (US 2019/0044029)
Fareed et al. (US 9,337,023)
Fareed et al. (US 2019/0288089)
Bellotti et al. (US 10,347,591)
Ueda (US 7,198,671)
Humphreys et al. (US 9,142,723)
Chu et al. (US 10,529,820)
Dasgupta et al. (US 10,692,839)
Ramdani et al. (US 8,785,305)
Poblenz et al. (US 7,976,630)
Tanaka et al., “4-inch GaN HEMT Epiwafers with less Wafer Bow,” Conference Paper (2005).
Huang et al., “The Sub-micron GaN HEMT Device on 200mm Si(111) Wafer with Low Wafer Bow,” IEEE Electron Devices Technology and Manufacturing Conference Proceedings of Technical Papers (2018).
Lee et al., “Investigation of AlGaN/GaN high electron mobility transistor structures on 200-mm silicon (111) substrates employing different buffer layer configurations,” Scientific Reports 6 (2016) 37588.
Selvaraj et al., “Process Uniformity and Challenges of AlGaN/GaN MIS-HEMTs on 200-mm Si (111) Substrates Fabricated with CMOS-Compatible Process and Integration,” Journal of ELECTRONIC MATERIALS 44 (2015) pp. 2679-2685.
Eblabla et al., “High Performance GaN High Electron Mobility Transistors on Low Resistivity Silicon for X-Band Applications,” IEEE ELECTRON DEVICE LETTERS 36 (2015) pp. 899-901.
Gamarra et al., “Impact of the substrate and of the nucleation layer on the properties of AlGaN/GaN HEMTs on SiC,” Journal of Crystal Growth 370 (2013) pp. 282–287.

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J. K./Primary Examiner, Art Unit 2815                               /JAY C KIM/                                                                                        Primary Examiner, Art Unit 2815                                                                                                                                                                                                                                September 28, 2022